United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-1717
                                    ___________

Dianna C. Walker,                       *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Arkansas Department of Community        *
Correction; David Eberhard, In Official * [UNPUBLISHED]
Capacity as Director, Arkansas          *
Department of Community Correction, *
                                        *
            Appellees.                  *
                                  ___________

                              Submitted: November 7, 2011
                                 Filed: November 7, 2011
                                  ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.


      Dianna Walker appeals from the district court’s1 adverse grant of summary
judgment on her Title VII retaliation claim against her former employer, Arkansas
Department of Community Correction, and its director, David Eberhard. Upon careful
de novo review, this court concludes the district court did not err in granting summary

      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.
judgment on Walker’s retaliation claim because she failed to present a trialworthy
issue as to whether the proffered legitimate, non-retaliatory reason for her termination
was a pretext for unlawful retaliation. See EEOC v. Trans States Airlines, Inc., 462
F.3d 987, 992 (8th Cir. 2006) (employee’s violation of company policy was
legitimate, non-discriminatory reason for firing him); Wallace v. DTG Operations,
Inc., 442 F.3d 1112, 1120-21 (8th Cir. 2006) (in retaliation context, plaintiff may
demonstrate material issue regarding pretext by (1) indirect evidence showing that
employer’s proffered explanation is unworthy of credence because it has no basis in
fact, or (2) persuading court that prohibited reason likely motivated employer, which
is dependent on showing sufficient evidence of intentional retaliation exists for jury
to believe plaintiff’s allegations); Twymon v. Wells Fargo & Co., 462 F.3d 925, 935
(8th Cir. 2006) (proffered legitimate, non-discriminatory reason for termination need
not be correct if employer honestly believed asserted grounds at time of termination;
plaintiff failed to show proffered reason for termination was pretext where she did not
assert that employer did not honestly believe she was accountable for violations of
policy when they fired her for those violations); Smith v. Fairview Ridges Hosp., 625
F.3d 1076, 1088 (8th Cir. 2010) (where plaintiff asserted that she was disciplined
more severely than her coworkers, but did not produce any evidence that coworkers
were involved in or accused of same offense and were disciplined in different ways,
plaintiff could not establish employer’s reasons for disciplining her were pretext for
retaliation), cert. denied, 131 S. Ct. 2904 (2011); Tusing v. Des Moines Indep. Cmty.
Sch. Dist., 639 F.3d 507, 514 (8th Cir. 2011) (standard of review).

      This court affirms. See 8th Cir. R. 47B.
                       ______________________________




                                          -2-